Citation Nr: 1737694	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-41 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to an increased rating for status post total right knee replacement, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for status post total left knee replacement, currently rated as 30 percent disabling.

4.  Entitlement to a higher initial rating for scar, status post total right knee replacement, currently rated as noncompensable. 

5.  Entitlement to a higher initial rating for scar, status post total left knee replacement, currently rated as noncompensable. 

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1990. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from June 2009 and October 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Veteran was afforded a RO hearing concerning the service connection claims for sleep apnea and a back disability.

In November 2015, the Board granted service connection for a low back disability, to include lumbar spine degenerative disc disease with degenerative joint disease post fusion L4-S1.  It remanded the issue of service connection for sleep apnea for additional development.  

In November 2015, the RO issued VA Form 8, Certification of Appeal for the increased rating issues and entitlement to TDIU.  As the appeal of these claims has been perfected and certified the Board will address these claims herein.1

In January 2016 and July 2017, the Veteran appointed Colin E. Kemmerly, Attorney at Law as his representative for the issues currently on appeal.  

The Board notes that the Veteran filed a May 2017 notice of disagreement with respect to the issues of a higher initial rating and earlier effective date for the service-connected lumbar spine disability.  It appears the RO is continuing to develop these issues and will ultimately issue a statement of the case, and the Board will therefore defer jurisdiction over these claims.  Cf. 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999) (providing for Board remand of claims as to which a notice of disagreement have been filed but no statement of the case issued).

The issues of increased ratings for status post right and left total knee replacements and right and left knee postoperative scars and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's sleep apnea is etiologically related to active service.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, sleep apnea was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
In this case, the Veteran asserts that he had undiagnosed sleep apnea in service.  
Specifically, he contends that his current sleep apnea was manifested by snoring activity and unexplained headaches noted in May 1988 service treatment records (STRs).  For the reasons set forth below, the Board finds that service connection for obstructive sleep apnea is warranted.

Sleep apnea or a sleep disorder was not noted within STRs.  The Veteran was treated for headaches on several occasions with varying assessments of etiology.  He also reported having sleep problems in service.  See December 2011 hearing transcript.  His reports concerning in-service sleep problems are competent and credible.  In August 2008, a polysonogram confirmed the presence of moderate to severe obstructive sleep apnea.  Thus, the basic service connection criteria of in-service event and current disability are satisfied.  

The remaining issue is a nexus to active service.  In this regard, the evidence is conflicting.  In July 2009, a treating otolaryngologist expressed a positive medical opinion based upon the Veteran's in-service headache symptoms.  He reasoned that sleep apnea caused the Veteran's in-service headaches since they were not resolved following blood pressure control.  The April 2017 VA medical opinion weighs against the claim.  The VA examiner cited the lack of evidence that the headaches were associated with a sleep problem and absence of diagnosis until many years after service.

In this case, the Board finds that the evidence is at least evenly balanced as to a nexus.  The July 2009 medical opinion is authored by a qualified clinician, an otolaryngologist.  It is not inherently implausible, and it is supported by a May 1988 STR indicating that the Veteran headaches persisted despite controlled blood pressure and several other STRs indicating frequent headaches.  As the otolaryngologist explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In contrast, the April 2017 VA examiner did not consider the May 31, 1988 STR documenting persistent headaches despite controlled blood pressure or the July 2009 positive medical opinion.  This reduces the probative weight of the April 2017 VA medical opinion.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (Board has authority to weigh evidence).  The Board finds the July 2009 medical opinion sufficient to bring the evidence regarding a nexus to at least a state of relative equipoise.  Id.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's obstructive sleep apnea is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

In the July 2015 substantive appeal, the Veteran request a videoconference hearing for the issues of increased ratings for status post left and right total knee replacements and associated scars and entitlement to TDIU.  The requested Board videoconference hearing has not been scheduled and these issues must be remanded to fulfill the Veteran's hearing request for these issues.  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

Schedule the Veteran for the desired Board videoconference hearing with appropriate notice as to the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


